867 N.E.2d 1289 (2007)
In the Matter of: Brian L. NEHRIG, Respondent.
No. 29S00-0704-DI-168.
Supreme Court of Indiana.
June 13, 2007.

ORDER OF INTERIM SUSPENSION FROM THE PRACTICE OF LAW
The Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23, section 11.1(b), files a "Verified Emergency Petition For Order Of Interim Suspension Pursuant To Indiana Admission And Discipline Rule 23(11.1)(b)," asking that Respondent *1290 be immediately suspended from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to alleged misconduct that may cause Respondent's continued practice of law during the pendency of a disciplinary investigation or proceeding to pose a substantial threat of harm to the public, clients, potential clients, or the administration of justice.
Being duly advised, the Court now GRANTS the petition and ORDERS that Respondent be suspended pendente lite from the practice of law in this State, effective fifteen (15) days from the date of this order. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of any resulting disciplinary action.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d); and to post this Order on the Court's website for orders concerning attorney disciplinary cases.
All Justices concur.